Citation Nr: 0727535	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  00-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected right knee disability, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for a service-
connected left knee disability, currently evaluated as 20 
percent disabling.  

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

 ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(The RO).  
 
Procedural history

The increased rating claims

The veteran served on active duty from May 1980 until May 
1981.

In a May 1983 Board decision, entitlement to service 
connection for a bilateral knee condition was granted.  An 
initial evaluation of 10 percent was assigned in a June 1983 
RO decision.  In a July 1999 RO decision, 20 percent 
disability ratings were assigned.

In November 2000, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
bilateral knee conditions.  The April 2001 rating decision 
denied the veteran's claims.  The veteran disagreed with the 
April 2001 rating decision and initiated this appeal.  

The veteran indicated in his May 2001 substantive appeal that 
he desired a personal hearing before the Board at the RO.  He 
subsequently withdrew that request and instead presented 
personal testimony before the RO hearing officer in June 
2001.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.  
  
These issues were previously before the Board in December 
2003, at which time the claims were denied.  The veteran 
appealed the Board's December 2003 decision to the United 
States Court of Appeals for veterans Claims (the Court).   In 
an April 2005 Order, based upon a Joint Motion for Remand, 
the Court vacated the Board's December 2003 decision and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.  

The TDIU claim

In March 2002, the RO received the veteran's claim of 
entitlement to TDIU.  The February 2004 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
February 2004 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in June 2004.

All three issues were previously before the Board in February 
2006.  At that time, the issues were remanded to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC) for additional development.  That development 
has been completed.  In March 2007 the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claims.  
The veteran's claims folder has been returned to the Board 
for further appellate action.  

Issues not on appeal

At the time of the Board's December 2003 Board decision the 
veteran was also seeking entitlement to recognition of his 
son as a "helpless child" on the basis of permanent 
incapacity for self-support upon attaining the age of 
eighteen.  That claim was also denied.  The veteran did not 
include that issue in his appeal to the Court.  Accordingly, 
the Board's December 2003 decision is now final as to that 
issue.  




FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
veteran's service-connected right knee disability is 
manifested by X-ray evidence of osteoarthritis, limitation of 
motion and complaints of pain managed with over-the-counter 
medication, range of motion from 10 to 90 degrees with pain 
and during flare-up and without incoordination or 
fatigability.

2. The medical and other evidence of record indicates that 
the veteran's service-connected left knee disability is 
manifested by X-ray evidence of osteoarthritis, limitation of 
motion and complaints of pain managed with over-the-counter 
medication, range of motion from 10 to 80 degrees with pain 
and during flare-up and without incoordination or 
fatigability.

3.  The veteran's service-connected disabilities include his 
the knee disability,  evaluated as 20 percent disabling, and 
the left knee disability, also evaluated as 20 percent 
disabling.  A combined disability rating of 40 percent is in 
effect.

4. The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
disability rating have not been met with respect to the 
service-connected right knee disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 
(2006).  

2.  The criteria for the assignment of an increased 
disability rating have not been met with respect to the 
service-connected left knee disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 
(2006).  

  3.  The criteria for TDIU have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral knee disabilities 
as well as TDIU.  

The Joint Motion/Stegall compliance

As has been discussed in the Introduction above, the Court's 
April 2005 Order, based on the Joint Motion, vacated the 
Board's December 2003 decision which had denied the veteran's 
claims of entitlement to increased disability ratings for his 
service-connected knee disabilities.   
	
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Joint Motion directed VA to provide the veteran with a VA 
examination during a period of flare-up.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) [if there is a medically 
established history of recurrence and remission of a 
disability, with the period of recurrence over a long period 
of time, another examination during period of flare-up of 
disability is required].  The veteran had previously 
identified cold weather periods as productive of flare-ups.  
He was scheduled for a  VA examination in January 2007, 
obviously during wintertime.  On the day of the examination 
the veteran confirmed that he was suffering from a flare-up.  

In addition to requesting that the VA examination be 
scheduled during cold weather, the Board's February 13, 2006 
remand asked the OAJ to contact the veteran in order to 
determine whether any additional medical evidence pertinent 
to the claim was available.  The AMC did so via a letter 
dated February 28, 2006.    In addition, the Board asked that 
the claims then be readjudicated.  This was done via the 
March 2007 SSOC. 

Accordingly, the Board finds that the January 2007 
examination and other development undertaken by the AOJ 
complied with the terms of the Board's February 2006 remand 
as well as the April 2005 Order of the Court .  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board additionally observes that the Joint Motion for 
Remand, as well as the Court Order dated April 20 2005, made 
no mention of any VCAA problems with respect to the 
development of the veteran's increased rating claims.  The 
sufficiency of the VCAA notice and VA's compliance with its 
duty to assist the veteran in substantiating his claim was 
discussed at length by the Board on pages 4-6 of the December 
2003 decision.   The Board believes that if any deficiency 
had existed, this would have been brought to the Board's 
attention so that any perceived deficiencies could be 
rectified.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].  

However, at the time of the Board's prior decision, the TDIU 
claim had not yet been adjudicated.  Accordingly, a full 
analysis of the sufficiency of VCAA notice and fulfillment of 
the duty to assist is necessary with respect to that claim. 

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims of entitlement TDIU in a letter 
dated February 28, 2006.  By this letter, the veteran was 
specifically informed as to "what the evidence must show" 
with respect to both the TDIU claim.  See the February 28, 
2006 VCAA letter, page 6. 

In the February 2006 VCAA letter, the veteran was advised of 
the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  The letter 
further advised him of the criteria of a successful claim of 
entitlement to TDIU.  

Finally, the Board notes that the February 2006 letter 
expressly notified the veteran 
"If there is any other evidence or information that you 
think will support your appeal, please let us know.  If you 
have any evidence in your possession which pertains to your 
appeal..., please send it to us."  See the February 28, 2006 
VCAA letter, page 1-2.  This complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that the RO informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements and the veteran's TDIU claim (4) and (5), 
degree of disability and effective date, further notice is 
not required.  The matter of degree of disability is 
inapplicable in a TDIU claim.  With respect to effective 
date, because the claim was denied by the RO and now is being 
denied by the Board, the matter of the assignment of an 
effective date is moot.     

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA, 
as is evidenced by his pleadings to the Court.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.   See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes the veteran's Social Security Administration (SSA) 
disability records, private and VA medical treatment records, 
and reports of VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased evaluation for a service-
connected right knee disability, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for a service-
connected left knee disability, currently evaluated as 20 
percent disabling.  

Because these two issues involve the application of identical 
law to virtually identical facts, for the sake of economy the 
Board will address them together.


Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Schedular criteria

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  
For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected bilateral knee disability, 
denominated as chondromalacia and degenerative arthritis, is 
currently evaluated under Diagnostic Codes 5003-5261 
[arthritis-limitation of extension].  See 38 C.F.R. § 4.27 
(2006) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The medical evidence of record shows that the veteran's 
current bilateral knee disability is chondromalacia and 
degenerative arthritis, as has been recognized by the AOJ.  
This disability is manifested by principally by pain and 
limitation of motion.  As was noted by the Board above, 
arthritis is evaluated based on limitation of motion of the 
affected joint.  The Board finds that the diagnostic codes 
evaluating the veteran for limitation of motion of the legs, 
Diagnostic Codes 5260 and 5261, are the most appropriate for 
this disability because the evidence shows that the veteran's 
primary bilateral knee problem has been diagnosed as 
arthritis which involves pain with limitation of motion.  The 
assigned diagnostic codes, therefore, are congruent with the 
veteran's symptomatology and current diagnosis.  

The veteran and his representative have not suggested that 
another diagnostic code would be more appropriate.

There is no rating code for chondromalacia.  
"'Chondromalacia' is softening of the cartilage in the knee, 
Dorland's Illustrated Medical Dictionary 326, 1241 (27th ed. 
1988)."  Arneson v. Brown, 8 Vet. App. 432, 434 (1995).  The 
record does not indicate, and the veteran has not contended, 
that the chondromalacia produces additional or different 
disability from that produced by the arthritis.

Diagnostic Code 5257 [other impairment of the knee, recurrent 
subluxation and lateral instability] is at times used as a 
catch-all provision for knee disabilities which cannot be 
more appropriately rated via other diagnostic codes.  In this 
case, the veteran's principal complaints are pain and 
limitation of motion, rather than instability.  The January 
2007 VA examination report, while noting the veteran's 
reports of a history of losing his balance, contained 
specific findings ruling out subluxation or lateral 
instability.  Moreover, the principal diagnosis is arthritis.   
Thus, the application of Diagnostic Code 5257 is not 
appropriate in this case. 

The remaining knee codes which provide ratings of 20 percent 
and higher involve certain pathology, such as ankylosis or 
malunion or nonunion of the tibia and fibula, which are not 
present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 
(2006).  

Accordingly, for the reasons set out above, the Board has 
determined that the currently assigned Diagnostic Codes, 
5003-5261, are most appropriate in describing the veteran's 
knee disabilities.  The Board will also evaluate the knees 
under Diagnostic Code 5261.

Mittleider concerns

The there is some question as to how much of the veteran's 
knee pain and functional limitation is due to his non 
service-connected morbid obesity (the veteran weighed 384 
pounds at the time of the most recent VA examination) and non 
service-connected diabetic neuropathy.  

There is no evidence that the obesity or neuropathy directly 
impacts ranges of motion of the knees, although there is 
evidence, specifically the June 2003  and January 2007 VA 
examination reports, that the veteran's knee pain is 
exacerbated by his obesity. In the absence of specific 
medical evidence on the question the Board will assume that 
all of the veteran's bilateral knee problems involve his 
service-connected disabilities.  Cf. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so]. 
  
However, to the extent that the veteran attributes more 
general functional loss to the knee disabilities, the medical 
evidence clearly delineates the knee pathology as being 
limited to the knees. 

Schedular rating

The veteran has complained of significant bilateral knee pain 
with limitation of function, and the medical evidence of 
record reveals continued complaints of bilateral knee pain 
with limitation of motion.

The RO granted a rating of 20 percent for each knee in a July 
1999 rating decision.  In essence, the RO concluded that the 
loss of range of motion necessitated the assignment of a 10 
percent disability rating under Diagnostic Code 5261.  
An additional 10 percent disability rating was assigned for 
pain and fatigue which resulted in additional functional 
limitation.  See DeLuca, supra.  The Board will similarly 
evaluate the knee by looking at limitation of motion under 
the schedular criteria and separately looking at DeLuca 
factors.  

(i.)  Limitation of motion

With respect to limitation of motion, when the veteran was 
examined in February 2001, extension was noted to be 
approximately 20 degrees.  However, subsequent VA 
examinations in March 2002 and June 2003 showed extension to 
be essentially normal, with reduced flexion due to pain.  
There was loss of knee flexion with pain throughout the range 
of movement on examination in March 2002.  Range of motion of 
the knees in June 2003 was from 0-100 degrees on the right 
and from 0-90 degrees on the left with pain.  Range of motion 
in the January 2007 VA examination was 10-80 degrees as 
limited by pain in the left knee and 10-90 degrees as limited 
by pain in the right knee.  

Based in this evidence, over the course of time from February 
2001 to the January 2007 VA examination, the records show an 
ongoing reduction in bilateral knee flexion, starting at 110 
degrees bilaterally in 2001 and currently (2007) showing the 
most severe limitation as to flexion has been 80 degrees in 
the left knee and 
90 degrees in the right knee during a period of flare-up.  
However, all of the results correspond to a noncompensable 
disability rating under Diagnostic Code 5260.  

With respect to extension, the January 2007 examination was 
undertaken during a period of flare-up according to the 
veteran's own statements.  At that time, extension was 
limited to 10 degrees.  The January 2007 examination is also 
the most recent examination.  Under Diagnostic Code 5261, 
extension limited to 10 degrees corresponds to a 10 percent 
disability rating and no higher.  

In sum, the highest rating available for the knees under 
either Diagnostic Code 5260 or Diagnostic Code 5261 is 10 
percent.  

(ii.)  De Luca considerations

Because of the veteran's contentions concerning loss of knee 
function due to pain, and the presence in the record of 
medical evidence which indicates that pain associated with 
the service-connected knee disabilities in fact limits knee 
motion, the Board has reviewed the evidence in order to 
determine whether the veteran's bilateral knee disabilities 
could be assigned additional disability rating under 
38 C.F.R. §§ 4.40, 4.45 and 4.59, over and above the 10 
percent which was previously assigned by the RO.

Although as described in the section immediately above 
limitation of motion of the knees is insufficient to warrant 
an increased evaluation, the Board notes that there is 
evidence in the record of functional limitations due to knee 
pain on use.   For example, reports of Dr. C.U.B. noted that 
the veteran had work restrictions limiting squatting, 
climbing or walking long distance.  The February 2001 
examiner noted that the degenerative changes in the veteran's 
knees were causing an increased loss of functional impairment 
due to pain, weakness, and limited motion.  The June 2003 
examiner concluded that the veteran had lost an additional 10 
percent of function in his knees due to pain.  Finally, the 
January 2007 evaluator noted that pain from the knee 
condition would also produce certain functional limitations.  

It is clear, based on the well-reasoned June 2003 examination 
report, the findings of which are consistent with those 
contained in the January 2007 VA examination report, that 
additional 10 percent disability may be assigned.  This has 
already been done by the RO.  See 38 C.F.R. § 4.21 (2006) [it 
is not expected that all cases will show all the findings 
specified; above all, a coordination of rating with 
impairment of function will be expected in all cases.]    

Additional disability under DeLuca, over and above the 10 
percent already assigned, is not warranted because of the 
lack of objective evidence demonstrating significant 
weakness, fatigability, incoordination or pain on movement.  
As noted above, VA outpatient treatment records have 
characterized the veteran's disability as involving pain 
controlled by over the counter medication.  In addition, 
although certain medical reports have alluded to weakness and 
the like, there is little or no objective evidence of such.  
Crucially, recent examinations, including the January 2007 VA 
examination, although acknowledging the presence of pain, 
have not identified or described significant functional loss.  

The Board acknowledges that the March 2002 VA examination 
includes the examiner's opinion that the veteran's 
experiences an additional 20 percent loss of function during 
flare-ups.  However, a review of the veteran's actual 
condition during flare-ups in contained in the January 2007 
VA examination does not support the conjecture contained in 
the March 2002 report.  As discussed in detail above, even 
during flare-up the veteran's loss of range of motion is 
limited to a loss of extension which warrants only a 10 
percent disability rating.  A specific finding of "no 
additional loss on repetitive movement" was included in the 
report.   

To the extent that the veteran himself contends that his 
service-connected bilateral knee disabilities cause 
additional functional loss, over and above that which has 
been identified by competent medical evidence, the Board 
again observes that he has other physical problems, such as 
obesity and diabetic neuropathy of the lower extremities, 
which may impact functional loss.  The veteran, as a lay 
person without medical training, is not competent to 
distinguish between functional loss caused by his service-
connected knee problems and that caused by his other physical 
ailments.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]..    

In summary, for the reasons and bases expressed above, the 
Board concludes that the assignment of a 20 percent 
disability rating is appropriate for each knee, with 
consideration of the DeLuca factors discussed above.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Specifically with regard to Diagnostic Code 5257, VAOPGCPREC 
23-97 (July 1, 1997) provides for separate disability ratings 
for arthritis and other knee impairment rated under 
Diagnostic Code 5257.  However, as has been discussed by the 
Board above, the medical evidence of record does not include 
references to instability or subluxation of either knee.  
Indeed, the January 2007 VA examination found that such 
problems did not exist.

The Board observes that under Diagnostic Codes 5260 and 5261, 
a veteran may receive separate ratings for limitations in 
both flexion and extension. 
See VAOPGCPREC 9-2004.  As has been discussed above, in this 
case there is no evidence that flexion is compensably 
disabling.  Thus, as separate rating therefore would not 
benefit the veteran.

Finally, as noted above the veteran's disability encompasses 
both chondromalacia and arthritis.  There is, however, no 
medical evidence which suggests that symptomatology 
associated with either may be distinguished, nor is there any 
available rating code for the chondromalacia.  The Board 
therefore believes that the medical evidence of record 
supports a conclusion that the chondromalacia and the 
arthritis should be rated together.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the May 2001 Supplemental Statement of the Case, the RO 
cited 38 C.F.R. § 3.321(b)(1), pertaining to extraschedular 
ratings, but did not discuss it. Because the veteran has been 
given the regulations on the assignment of an extraschedular 
rating, the Board believes that it should address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

There is no evidence that the veteran has been recently 
hospitalized, and certainly not frequently hospitalized, for 
his knee disabilities.  In that regard, an April 2006 
treatment note and the January 2007 examination specifically 
note that there has been no surgery for the veteran's knee 
condition.  

The veteran has in essence contended that his serviced-
connected knee disabilities markedly interfere with 
employment.  There is no question that the knee disability 
interferes with employment.  According to private medical 
evidence in December 2000 and February 2001, the veteran had 
work restrictions that included no squatting or climbing and 
no walking long distances, presumably due to his bilateral 
knee disability or a combination of his knee disability and 
non-service connected neuropathy.

However, interference with employment is reflected in the 
assigned 20 percent evaluation for each knee.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1. 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The question which must be answered, therefore, is whether 
either or both of the  knee disabilities are exceptional or 
unusual in their interference with employment. 

The veteran indicated in June 2003 that he recently quit his 
job because the pain in his knees had gotten "unbearable". 
With respect to the veteran's leaving employment, although he 
indicated in his June 2003 examination and repeated during 
his January 2007 examination that he quit work due to his 
bilateral knee disability, a November 2002 determination from 
the Social Security Administration was that the veteran was 
not disabled from his disabilities, which included 
osteoarthritis of the knees.  

While a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  In that 
regard, the Board acknowledges that the veteran might suffer 
from a marked interference in employment due to his service-
connected disabilities as to warrant referral for an 
extraschedular disability rating without being "disabled" 
for SSA purposes.  However, the SSA determination is 
instructive in that it necessarily shows that when 
considering the impact of all of the veteran's disabilities, 
including non-service connected morbid obesity and diabetes 
mellitus, the total impact would not be so great as to 
prevent employment.        

The medical reports, discussed above, do not indicate any 
exceptional or unusual disability picture caused by either 
knee.  [The only exceptional disability identified in the 
evidence is the veteran's morbid obesity, which is not 
service connected.]  Moreover, the January 2007 VA examiner 
did not find marked interference with employment due to the 
veteran's service-connected disability.  

The Board acknowledges that the veteran has asserted that his 
knee disabilities caused him to have difficulty with physical 
activities, particularly walking and climbing and that in 
this way his service-connected disabilities constituted a 
marked interference with employment.  While his knee 
disabilities would tend to interfere in employment, the 
record does not indicate that his disabilities impact his 
functionality such to cause a marked interference in the 
veteran's overall ability to follow employment.  Interference 
with certain physical activities is not necessarily 
interference with employment beyond what is contemplated in 
the rating schedule.   

The evidence as a whole shows that during periods of flare-up 
the veteran's service-connected bilateral knee disability 
involves pain and loss of range of motion.  There is no 
additional pathology attributable to the veteran's service-
connected condition.  Moreover, while the veteran asserts 
that the knee pain is debilitating, this has not caused him 
to seek regular treatment for his knee disability or to 
consider surgical correction for this condition.    

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for either service-connected knee disability.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence of record is against the 
veteran's claims as to these two issues.  The criteria for 
the assignment of a disability rating in excess of the 
currently assigned 20 percent have not been met.  The 
benefits sought on appeal are accordingly denied.  

3. Entitlement to TDIU.

Pertinent law and regulations

Total disability ratings

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment." 38 C.F.R. § 4.16(a) (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2006).

Entitlement to TDIU on either a schedular or extraschedular 
basis requires that unemployability be the result of service-
connected disability only.  See 38 C.F.R. § 4.16 (2006).

Analysis

As discussed in the law and regulations section above, TDIU 
may be awarded on a schedular or an extraschedular basis.

Schedular basis

Service connection is currently in effect for the bilateral 
knee disabilities, discussed in detail above.  A 20 percent 
disability rating is assigned for each disability.  Thus, the 
highest disability rating assigned is 20 percent, and the 
combined disability rating is 40 percent. The veteran thus 
fails to meet the schedular criteria for entitlement to TDIU.  
See 38 C.F.R. § 4.16(a) (2006) [if there are two or more 
service-connected disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more].

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2006).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, supra.

The Board again notes that entitlement to TDIU on either a 
schedular or extraschedular basis requires that 
unemployability be the result of service-connected disability 
only.  See 38 C.F.R. § 4.16 (2006).  In the instant case, the 
veteran's service connected disabilities are limited to his 
bilateral knee conditions.  He also suffers from several 
serious non-service connected disabilities including obesity, 
diabetes mellitus, diabetic peripheral neuropathy of the 
extremities, a heart valve replacement and hypertension.  

As discussed above, the veteran applied for and was denied 
Social Security Disability benefits.  The Social Security 
Administration determined that when considering the veteran's 
service-connected and non-service connected disabilities the 
veteran was not considered to be disabled, that is to say, 
was not unemployable.  It logically follows that if the 
veteran's service-connected and non-service connected 
disabilities together do not render the veteran unemployable, 
the veteran's service connected disabilities alone could not 
make the veteran unemployable.  Again, the Board observes 
that although a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.  
See Martin, supra.      

Specifically focusing on the service-connected knee 
disabilities, the Board has little to add to its discussion 
of the knee disabilities in connection with the veteran's 
increased rating claims, above.  As discussed in some detail 
above, the knee disabilities are productive of complaints of 
pain and some limitation of function, which has been 
compensated as 10 percent disabling under Diagnostic Code 
6261 with an additional 10 percent added under DeLuca. The 
Board additionally notes that none of the four VA examiners 
who has examined the veteran in the six year period between 
February 2001 and January 2007 ever found that the veteran 
was unemployable and more specifically never tied any 
unemployment to the veteran's service-connected disability.  
It was undisputed that the veteran was limited in his 
activities and the type of employment by the disability, but 
this recognition is manifestly not a showing that the veteran 
is unable to follow substantially gainful employment due to 
the effects of his service-connected disabilities.  As 
discussed in great detail above, those limitations are 
contemplated in the assigned disability ratings.  

The discussion of extraschedular consideration above treated 
the two knee disabilities separately. With respect to TDIU, 
the knee disabilities must be evaluated together.  However, 
this does not change the Board's ultimate conclusion that 
together or separately, the knee disabilities are not 
productive of an exceptional or unusual disability picture.  
In this connection, the Board observes that ranges of knee 
motion are not significantly limited and that the veteran is 
ambulatory.  The January VA examiner specifically opined that 
the bilateral knee disabilities had only "a moderate 
effect" on his employability.     

In short, referral for extraschedular consideration is not 
warranted.  For reasons stated immediately above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  Entitlement to TDIU is therefore denied.


ORDER

Entitlement to an increased evaluation for service-connected 
right knee disability, currently evaluated as 20 percent 
disabling is denied.  

Entitlement to an increased evaluation for service-connected 
left knee disability, currently evaluated as 20 percent 
disabling is denied.  

Entitlement to TDIU is denied.




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


